Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1, 2, 5, 9, 10, 12-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,878,895 (Springs).
With respect to claim 1, Springs shows a product display merchandiser (14, Fig.1) comprising: a product support (26, Fig.1); a pair of sidewalls (34, Fig.2, Fig.1) extending upwardly on respective longitudinally extending sides of the product support; a first product stop (28) extending upwardly from a front end of the product support and configured to contact a bottom end of a front-most product with which the product display merchandiser is to be stocked; a second product stop (36, Fig.2) coupled to at least one sidewall (34) of the pair of sidewalls and configured to contact at least one of a top end and a side edge of the front-most product (12, Fig.1); and a pusher (32, Fig.1, Fig.3) longitudinally slidable relative to the product support and biased toward the front end of the product support (Fig.3).  

With respect to claim 5, wherein the flexible member (58/60, Fig.1) extends inward with respect to the at least one sidewall (34) toward the product support and is configured to contact the side edge of the front-most product (Fig.1).  
With respect to claim 9, further comprising a third product stop (other 36, Fig.1), wherein the second product stop is coupled to a first sidewall of the pair of sidewalls, and the third product stop is coupled to a second sidewall of the pair of sidewalls (Fig.1).  
With respect to claim 10, further comprising a spring (80, Fig.3) coupled to the product support (26, Fig.3) and configured to bias the pusher (32) toward the first and second product stops.  
With respect to claim 12, further comprising an engagement member (hook, Fig.3) coupled to the product support for hanging the product display merchandiser from a support structure (wall), wherein the product support is sloped when the product display merchandiser is hung from the support structure such that a rear end of the product support is vertically higher than the front end of the product support (Fig.3).  
With respect to claim 13, the second product stop (36, Fig.1) extends between and couples to upper ends (at 50, Fig.2) of the sidewalls in the pair of sidewalls and is configured to contact the top end of the front-most product (capable of contacting top end of a product that is shorter in length than the product shown in figure 1).  


With respect to claim 15, Spring shows a product display merchandiser (Fig.1, 10) comprising: a tray (14, Fig.1) having a product-supporting top surface (26, Fig.1); a pair of sidewalls (34) extending upwardly with respect to the top surface of the tray and along respective opposite, longitudinally extending sides of the tray; a pusher (32) longitudinally slidable along the top surface of the tray and positioned between the sidewalls in the pair of sidewalls; and first and second product stops (28, 36), each product stop being coupled to at least one of the tray and a sidewall of the pair of sidewalls, and each product stop having a product-contacting surface configured to contact a front face of a front-most product (12, Fig.1) with which the product display merchandiser is to be stocked to inhibit removal of the front-most product from the product display merchandiser; wherein at least one of the first and second product stops (36) is movable such that its product-contacting surface moves between a first orientation in which its product-contacting surface is configured to contact the front face (Fig.1, Fig.4) of the front-most product and a second orientation (Fig.6) that allows the front-most product to be pulled past its product-contacting surface in a forward- directed motion and thus to be removed from the product display merchandiser.  
With respect to claim 16, wherein the at least one of the first and second product stops (36) that is movable is at least one of deformable (Fig.6) and pivotable.  
.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 6-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0034590 A1 (Szpak) in further view of US 2004/0118793 A1 (Burke).
With respect to claim 1, Szpak shows a product display merchandiser (100, Fig.6) comprising: a product support (102, Fig.6); a pair of sidewalls (104, Fig.6) extending upwardly on respective longitudinally extending sides of the product support; a first product stop (136, Fig.6, Fig.7) extending upwardly from a front end of the product support and configured to contact a bottom end of a front-most product with which the product display merchandiser is to be stocked; a second product stop (112/114, Fig.6) coupled to at least one sidewall of the pair of sidewalls and configured to contact at least one of a top end and a side edge of the front-most product (Fig.7).
With respect to claim 1, Szpak doesn’t show a pusher. Burke shows a pusher (112, Fig.3) longitudinally slidable relative to the product support (16) and biased toward 
With respect to claim 2, the combination shows (Szpak) wherein the second product stop (112) comprises a flexible member (116, Fig.6) that has a lower elastic modulus than the pair of sidewalls (104).  
With respect to claim 3, the combination shows (Szpak) further comprising a product stop holder (hinge at 118, Fig.6) attached to a front end of the at least one sidewall and having a higher elastic modulus than the flexible member (116), wherein the flexible member (116) is detachably coupled to the product stop holder (Fig.6).  
With respect to claim 6, Szpak in view of Burke doesn’t explicitly teach the sidewalls are textured. Burke teaches wherein each sidewall (18) in the pair of sidewalls is textured (ridges on sidewalls; section 0043) to reduce friction between each sidewall and products with which the product display merchandiser is to be stocked (section 0043). It would be obvious to one having ordinary skill in the art to modify the sidewalls of Szpak in view of Burke, such that the sidewalls are textured, as taught by Burke, in order to decrease contact surface area between the products and sidewalls to aid in moving the products further along the sidewalls.  
With respect to claim 7, the combination doesn’t show the sidewalls are angled outward. Burke shows wherein the sidewalls (18, Fig.1) in the pair of sidewalls are angled outward relative to each other and to the product support.  It would have been obvious to one having ordinary skill in the art to modify the sidewalls of Szpak in view of 
With respect to claim 8, the combination shows (Burke) wherein a front face of the pusher (114, Fig.3) is angled non-perpendicular to the product support such that a bottom end of the pusher's front face is closer to the front end of the product support than a top end of the pusher's front face (Fig.3).  
With respect to claim 9, the combination (Szpak) further comprising a third product stop (114, Fig.6), wherein the second product stop (112, Fig.6) is coupled to a first sidewall (104) of the pair of sidewalls, and the third product stop (114, Fig.6) is coupled to a second sidewall of the pair of sidewalls (Fig.6, Fig.7).  
With respect to claim 10, the combination shows (Burke) further comprising a spring (100, Fig.3) coupled to the product support (16) and configured to bias the pusher (112) toward the first and second product stops.  
With respect to claim 11, the combination shows (Burke) wherein the spring (100) has a spring constant and the product support (16) has a longitudinal length. The combination doesn’t explicitly teach that a maximum biasing force of the spring is less than or equal to 1 pound.  It would have been obvious to one having ordinary skill in the art to make the maximum biasing force less than or equal to 1 pound, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
With respect to claim 12, the combination doesn’t explicitly teach an engagement member. Szpak shows in a different embodiment (Fig.2/Fig.10) an engagement 
With respect to claim 13, the combination (Szpak) shows wherein the second product stop (112, Fig.6) extends between and couples to upper ends of the sidewalls (104, Fig.6, Fig.7) in the pair of sidewalls and is configured to contact the top end of the front-most product (Fig.6).  
With respect to claim 14, the combination (Szpak) shows wherein the second product stop (112, Fig.6) comprises a flexible gate configured to contact the side edge and an opposing side edge of the -27-front-most product.  
With respect to claim 15, the combination shows the claimed device as discussed above.
With respect to claim 16, the combination (Szpak) shows wherein the at least one of the first and second product stops (112, Fig.6) that is movable is at least one of deformable and pivotable (section 0035).  

With respect to claim 18, the combination shows (Szpak) wherein the at least one of the first and second product stops (112, Fig.6) that is movable comprises a flexible product stop flap that is detachably coupled to a relatively rigid product stop holder (108, Fig.6), the product stop holder (108) being connected to the front end of the one of the sidewalls (104, Fig.6, Fig.7).  
With respect to claim 20, the combination (Szpak) shows wherein the other one of the first and second product stops (136, Fig.7) is not movable, and its product-contacting surface is oriented rearward toward the tray (Fig.7).
5.	Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0034590 A1 (Szpak) in view of US 2004/0118793 A1 (Burke) in further view of US Patent 9,433,305 B2 (Bird).
	With respect to claims 4 and 19, the combination does’t show the product stop holder has a cavity.
Bird shows wherein a product stop (340, Fig.1/390, Fig.6/760, Fig.13) comprises a flexible member (780, Fig.14) that has a lower elastic modulus than the pair of sidewalls (710); a product stop holder (790) attached to a front end of the at least one sidewall (710, at 726, Fig.13) and having a higher elastic modulus than the flexible member (780), wherein the flexible member (780) is detachably coupled to the product stop holder (790, Fig.14).  With respect to claim 4, wherein the product stop holder (790, Fig.14) has a cavity (800) configured to receive a portion of the flexible member (780, 
With respect to claim 19, the combination shows (Bird) wherein the at least one of the first and second product stops (760, Fig.13) that is movable comprises a flexible product stop flap (780) that is detachably coupled to a relatively rigid product stop holder (790), the product stop holder(790) being connected to the front end (at 726, Fig.13) of the one of the sidewalls (710, Fig.13); 
wherein the product stop holder (790, Fig.14) has a cavity (800) configured to receive a portion of the product stop flap (780).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320.  The examiner can normally be reached on M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HIWOT E TEFERA/Examiner, Art Unit 3637